             Case 1:20-cv-07430-LGS Document 12 Filed 11/16/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 JOSUE ROMERO, on behalf of himself and all :
 others similarly situated,                                   :    20 Civ. 7430 (LGS)
                                            Plaintiff,        :
                                                              :          ORDER
                            -against-                         :
                                                              :
 DRESS UP FORUM, LLC,                                         :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for November 19,

2020.

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the November 19, 2020, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the Court

immediately so the conference can be reinstated. The case management plan and mediation

referral will issue in a separate order. The parties’ attention is particularly directed to the

provisions for periodic status letters, and the need for a pre-motion letter to avoid cancellation of

the final conference and setting of a trial date. It is further

        ORDERED that by November 20, 2020, Defendant shall file its pre-motion letter

regarding its motion to dismiss the Complaint for lack of personal jurisdiction per Individual Rule

III.A.1. By November 25, 2020, Plaintiff shall file any response per Individual Rule III.A.1. It

is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge, they shall file a joint
          Case 1:20-cv-07430-LGS Document 12 Filed 11/16/20 Page 2 of 2


letter on ECF requesting a referral.

       The parties should be aware that the Court does not extend the deadlines for fact and

expert discovery absent compelling circumstances.

Dated: November 16, 2020
       New York, New York




                                                2
